IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-91-163-CR


DAVID JOE PIERCE,
	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 


FROM THE COUNTY COURT OF SAN SABA COUNTY 

NO. 5053, HONORABLE HARLEN BARKER, JUDGE

 


PER CURIAM

	This is an appeal from a conviction for driving while intoxicated.  Punishment was
assessed at confinement for two years and a fine of $2,000.00.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. Ann.
59(b) (Pamph. 1992).


[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Dismissed On Appellant's Motion
Filed:  April 8, 1992
[Do Not Publish]